



Execution Version EXHIBIT 10.12
AMENDMENT TO SEVERANCE AGREEMENT
This Amendment to the Severance Agreement (“Amendment”) is entered into as of
October 11, 2018 (the “Effective Date”), by and between Belmond Ltd. (the
“Company”) and H. Roeland Vos (the “Executive”).
WHEREAS, Executive and the Company entered into that certain Severance
Agreement, dated as of September 20, 2015 (the “Severance Agreement”);
WHEREAS, the Company and the Executive desire to enter into this Amendment to
amend certain terms of the Severance Agreement; and
WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Severance Agreement unless specified to the
contrary.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
1.
Section 2 of the Severance Agreement is hereby amended in its entirety as
follows:

Term of Agreement. This Agreement shall commence as of the date first written
above (the “Effective Date”) and shall continue in effect through December 31,
2020. Notwithstanding the foregoing, in the event of a Potential Change in
Control or a Change in Control, the term of this Agreement shall continue and
may not be terminated prior to the expiration of the time period specified in
Section 4(a) hereof and the satisfaction of any Severance Payment obligations
thereunder.
2.
Section 4(a) of the Severance Agreement is hereby amended in its entirety as
follows:

Severance Payment Following Change in Control. If during the term of this
Agreement (i) a Change in Control occurs and (ii) the Executive’s employment is
terminated within twelve months following such Change in Control either (A) by
the Company or a subsidiary of the Company without Cause, or (B) by the
Executive with Good Reason, then, in any such case, the Company shall (1) pay
the Executive a lump sum severance payment, in cash, equal to: (A) two times the
sum of (x) the Executive’s annual base salary as in effect immediately prior to
the Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (y) the
most recent annual bonus payment made to the Executive less (B) any amount paid
in lieu of notice (or paid in respect of the remainder of any applicable fixed
term at the time of such termination) to the Executive under the Employment
Agreement, and (2) maintain private medical expenses insurance for the Executive
for a period of eighteen months from the Date of Termination (subject to the
terms of the relevant policy or scheme) or (if maintaining private medical
expenses insurance during such eighteen month






WEIL:\96733553\5\23704.0004

--------------------------------------------------------------------------------





period is not possible) pay Executive a sum equal to the cost of Executive
obtaining equivalent coverage (collectively, the “Severance Payment”).
3.
Section 4(b) of the Severance Agreement is hereby amended in its entirety as
follows (additional language highlighted):

Termination of Employment Prior to Change in Control. For purposes of this
Agreement, the Executive’s employment shall be deemed to have been terminated
following a Change in Control by the Company or a subsidiary of the Company
without Cause or by the Executive with Good Reason, if (i) the Executive’s
employment is terminated by the Company or a subsidiary of the Company without
Cause prior to a Change in Control and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which constitutes a Change in Control (an “Acquiring Person”),
(ii) the Executive terminates his employment for Good Reason prior to a Change
in Control and the circumstance or event which constitutes Good Reason occurs at
the request or direction of an Acquiring Person, or (iii) a Potential Change in
Control occurs and results in the completion of a Change in Control within six
months, and the Executive’s employment is terminated by the Company or a
subsidiary of the Company without Cause or the Executive terminates his
employment for Good Reason prior to the completion of such Change in Control.
4.
Section 8(c) of the Severance Agreement is hereby amended by adding the
following sentence to the end thereof:

For the avoidance of doubt, all outstanding equity awards granted pursuant to
Company’s equity incentive plans of the Company shall be subject to the relevant
terms and conditions of the applicable plans, award agreements and other related
documents, including the side letter entered into between Executive and the
Company on 20 September 2015, and any unvested awards held by the Executive will
vest upon a Change in Control.
5.
Section 8(d) of the Severance Agreement is hereby amended in its entirety as
follows:

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of England and Wales, and the Courts of England
and Wales will have exclusive jurisdiction to adjudicate any disputes arising
hereunder.
6.
Section 11(h) of the Severance Agreement is hereby amended in its entirety as
follows:

“Employment Agreement” shall mean the employment agreement of the Executive with
the Company or a subsidiary of the Company, as in effect on October 11, 2018.
7.
Subsection (b) of Section 10 of the Severance Agreement is hereby deleted in its
entirety and Section 10 is retitled “Resolution of Disputes.”



2


WEIL:\96733553\5\23704.0004

--------------------------------------------------------------------------------





8.
Subsection (i) of Section 11(k) of the Severance Agreement is hereby amended in
its entirety as follows (additional language highlighted):

“the assignment to the Executive of any duties inconsistent with the Executive’s
status as a senior executive officer of the Company or a substantial adverse
alteration in the nature or status of the Executive’s responsibilities from
those in effect immediately prior to the Change in Control; it being understood
that (i) a Change in Control which has the effect of the Executive ceasing to
hold the positon of Chief Executive Officer of an Independent Publicly Traded
Company immediately following such Change in Control (or) (ii), in such
circumstances where you are still employed by a Group Company at the date of
such a Change in Control but prior to such Change in Control you ceased to hold
such a position solely because of your being long-term ill and in receipt of
benefits under the permanent health insurance scheme of the a Group Company, a
Change in Control which would (but for such circumstances) have had the effect
of you ceasing to hold the positon of Chief Executive Officer of an Independent
Publicly Traded Company immediately following such Change in Control, shall, in
the case of each of (i) and (ii), be deemed a substantial adverse alteration in
the nature and status of Executive’s responsibilities for this purpose.
“Independent Publicly Traded Company” means that the company’s shares are
admitted to and traded on the New York Stock Exchange or any other
internationally recognized stock exchange and that no person or group of persons
acting together hold 50% or more of the Company’s voting rights (other than any
person or group of persons acting together who, as of October 11, 2018, hold 50%
or more of the Company’s voting rights).”
9.
Section 11 of the Severance Agreement is hereby amended by adding the following
new subsection (n) to the end thereof:

“Potential Change in Control” means the earliest to occur of the following,
unless and until the termination of abandonment of the transactions that would
constitute the Change in Control:
(i)    the execution of a definitive agreement or letter of intent, in which the
consummation of the transactions described would result in a Change in Control;
(ii)    the approval by the Company’s Board of Directors a transaction or series
of transactions, the consummation of which would result in a Change in Control;
or
(iii)    the public announcement of a tender offer for the Company’s voting
stock, the completion of which would result in a Change in Control.
10.
References. All references in the Severance Agreement to “this Agreement” and
any other references of similar import shall hereinafter refer to the Severance
Agreement as amended by this Amendment.



3


WEIL:\96733553\5\23704.0004

--------------------------------------------------------------------------------





11.
Remaining Provisions. Except as expressly modified by this Amendment, the
Severance Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

12.
Amendment Effective Date. This Amendment shall be effective as of the Effective
Date.

13.
Counterparts. This Amendment may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


4


WEIL:\96733553\5\23704.0004

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.
BELMOND LTD.




By: Harsha V. Agadi
Name: Harsha V. Agadi
Title: Director




EXECUTIVE:


/s/ H. Roeland Vos
H. Roeland Vos






5


WEIL:\96733553\5\23704.0004